      Case 1:12-cr-00868-NRB Document 531 Filed 02/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X

UNITED STATES OF AMERICA,

               - against -
                                                         O R D E R
LENA LASHER,
                                                      12 Cr. 868 (NRB)
                              Defendant.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



     WHEREAS the Court issued an Order on January 26, 2021 (the

“January 26 Order”) giving the defendant (“Lasher”) two weeks to

respond to the Government’s letter of January 15, 2021 (the

“Letter”)   seeking   an   order    directing   Lasher     to   withdraw   her

appeal against Dr. Anu Konakanchi in the Superior Court of New

Jersey, Appellate Division; and

     WHEREAS    it   cannot    be   disputed   that    Lasher   received   the

January 26 Order no later than January 30, 2021 and received the

Letter itself no later than January 20, 2021;

     WHEREAS Lasher waited to file a request for an extension to

respond to the Letter until 11:59 p.m. on February 8, 2021, the

day before her response was due to the Court; and
         Case 1:12-cr-00868-NRB Document 531 Filed 02/09/21 Page 2 of 3




     WHEREAS      there   is   a   substantive   reason    to   resolve   the

current issue before the Court forthwith; it is hereby

     ORDERED that Lasher is granted leave to file a response to

the Letter until February 11, 2021 and that no further extension

will be granted.


Dated:       New York, New York
             February 9, 2021




                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                       2
      Case 1:12-cr-00868-NRB Document 531 Filed 02/09/21 Page 3 of 3



Defendant (pro se)
Lena Lasher

A copy of the foregoing Order has been sent by FedEx Overnight
and emailed to:
Lena Lasher
16 Patton Street
High Bridge, NJ 08829
lenalasher@yahoo.com




                                    3
